Citation Nr: 0909269	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-33 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant claims that her deceased husband had World War 
II service in some capacity with the U.S. Armed Forces in the 
Philippines.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 determination by 
the Veterans Affairs Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
the appellant's claim for service connection for the cause of 
her husband's death.  The appellant's husband died in 
February 1986.


FINDING OF FACT

The appellant's husband had active duty with the Philippine 
Commonwealth Army prior to July 1, 1946 and thus does not 
have active service for the purposes of any law of the United 
States.  


CONCLUSION OF LAW

The appellant's husband did not have qualifying service that 
met the requirements for basic eligibility for VA death 
benefits. 38 U.S.C.A. §§ 101(2), 107, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.159, 
3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her deceased husband had active 
military World War II service in some capacity with the U.S. 
Armed Forces in the Philippines.  She is seeking VA death 
benefits as his surviving spouse.  The claims file contains 
documentation of the appellant's marriage in September 1943, 
and of the death of her husband in February 1986.  

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine Scouts 
and in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.  However, service before July 1, 1946 
shall not be deemed to have been active military, naval, or 
air service for the purposes of any law of the United States 
pursuant to 38 U.S.C.A. § 107(a).  

In this case, the claims file contains documents certifying 
the appellant's husband's service from September 1941 to 
March 1946.  However, there is no indication that the 
appellant's husband had service after July 1, 1946.  While 
the appellant has submitted a document from the Philippines 
indicating military service, there is no U.S. service 
department record indicating that the appellant's husband had 
service recognized as U.S. service.  Also, while recognition 
of service of the appellant's husband by the Philippine 
government is sufficient for entitlement to benefits from 
that government, it is not sufficient for benefits 
administered by VA.  VA is bound to follow the certifications 
by the service departments with jurisdiction over U.S. 
military records.  Here, the evidence shows that the 
appellant's husband served with the Philippine Commonwealth 
Army from September 1941 to March 1946, prior to July 1, 
1946.  There is no additional competent or credible evidence 
to indicate otherwise.  The Board therefore concludes that 
the circumstances of the World War II service of the 
appellant's husband do not meet the requirements for basic 
eligibility for VA death benefits for the appellant. 38 
U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
3.40, 3.41, 3.203.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's 
service does not meet the criteria described, the appellant 
does not meet the basic eligibility requirements VA benefits, 
and the claim must be denied based upon a lack of entitlement 
under the law.

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 are 
applicable to this claim.  The Board finds that because the 
claim at issue is limited to statutory interpretation, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004).


ORDER

The appellant's basic eligibility for VA death benefits is 
not demonstrated, and the appeal is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


